Citation Nr: 1504358	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-08 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1957 to June 1961.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board previously remanded this case in May 2014 for additional development.

During his substantive appeal, the Veteran requested a Board hearing by videoconference.  However, in August 2012, the Veteran cancelled this hearing request, in writing.  Accordingly, the Board will proceed to a decision on this appeal without such a hearing.  See 38 C.F.R. § 20.704(e) (2014).

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file does not contain any additional relevant documents pertinent to the present appeal.
 
The issue of entitlement to service connection for a shoulder disorder has been raised by the record, specifically, a shoulder disorder is mentioned in the Veteran's March 2012 VA 9 form, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's claim for service connection for a left knee disorder was initially denied in an unappealed March 2005 rating decision; no new evidence was submitted within one year.  

2.  The evidence received since the final March 2005 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision that denied service connection for a left knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2014).
 
2.  The evidence received subsequent to the March 2005 rating decision is new and material and the claim for service connection for a left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, in the decision below, the Board has reopened the claim for service connection for a left knee disorder, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The RO first considered and denied the Veteran's claim for service connection for a left knee disorder in a March 2005 rating decision.  In particular, the RO noted that the evidence received and reviewed in connection with the claim failed to establish any relationship between the Veteran's current left knee disorder and any injury during military service.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the March 2005 rating decision is final.

The Veteran subsequently filed an application to reopen his claim for service connection for a left knee disorder in March 2010.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Shade, 24 Vet. App. at 118.

The evidence received since the final March 2005 rating decision includes testimony by the Veteran regarding the circumstances of his in service knee injury - a fall while working on an aircraft - as well as a medical record from Dr. D.J., dated December 2011.  Included in the assessment portion of the December 2011 record, was a remote knee sprain while in service.  This evidence was not considered at the time of the March 2005 rating decision and included a medical assessment containing mention of an in service event.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for a left knee disorder.  However, in regard to the merits of the claim, the Board finds that further development is necessary prior to reaching a decision.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disorder is reopened.



REMAND

First, the Board finds that a remand is necessary in this case to obtain substantial compliance with the Board's May 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, review of the claims file shows that from July 2010 to October 2010, the AOJ requested sick/morning reports for Charleston Air Force Base, but only for the period of May 1959 to July 1959, when in fact, the Veteran had not provided such a narrow time frame.  The Veteran had stated that he had been treated at the facility during 1959.  In its May 2014 remand, the Board requested that the AOJ obtain pertinent records for Charleston Air Force Base for the entire year of 1959.  Following the 2014 remand, the AOJ then made a generic request for personnel records.  This request does not fulfill the remand directives of the Board.  As such, the AOJ should review the requests and correspondence between the AOJ and PIES from July 2010 to October 2010 documented in VBMS and then complete the request for medical records from Charleston Air Force Base for the entire year of 1959, to include sick/morning reports.

Second, the AOJ should also ensure that any outstanding records from the Newark VA outpatient clinic and/or rehabilitation records from Biloxi for any and all time periods have been associated with the claims file.

Finally, the Board finds that the evidence of record shows that the Veteran has a current left knee disorder.  The evidence of record also indicates that there may have been a remote left knee sprain while in service.  The Veteran has further testified that he injured his knee during a fall on an aircraft and has had symptoms since that time.  As such, a VA examination is required in this case.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include all updated VA medical records, including any and all outpatient treatment records from Newark and any and all rehabilitation records from Biloxi.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Request from the appropriate sources, to include the NPRC and Records Management Center, any records pertinent to the Veteran from Charleston Air Force Base, dated during the year 1959.

This request should include the sick/morning reports for Charleston Air Force Base for the entire year during 1959.  It should be noted that such a request was first initiated by the AOJ in July 2010, however, only records from May 1959 to July 1959 were requested at that time.  This search is therefore, incomplete, as it did not cover the entire year.  If multiple requests are required to cover the entire year, this must be done.

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

4.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any left knee disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner must opine as to whether it is at least as likely as not any diagnosed left knee disorder is causally or etiologically related to the Veteran's military service.  

The examiner must discuss the Veteran's testimony and medical records regarding an in service fall, an old football injury, and a remote left knee sprain in his or her decision.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


